S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 255TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 23rd day of March, 2018, the
cause on appeal to revise or reverse the judgment between

 IN THE INTEREST OF C.A., A CHILD                   On Appeal from the 255th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-00042-CV                                 Trial Court Cause No. DF-09-02436.
                                                    Opinion delivered by Chief Justice Wright.
                                                    Justices Evans and Brown participating.

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Craig Allen, Sr. recover his costs of this appeal from
appellant Sheri Franklin.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 5th day of June, 2018.




   5                    LM LISA MATZ, Clerk